DETAILED ACTION
This office action is responsive to the amendment filed 9/28/2021.  As directed, claims 1-7, 9, 11-13, 15-18, 35, and 36 have been amended, claims 8, 10, 14, and 19-34 were previously canceled.  Thus claims 1-7, 9, 11-13, 15-18, 35, and 36 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 9/28/2021.  These drawings are acceptable.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” .

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-13, 15-18, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “individually” on line 17 is unclear since it is unclear.  It is unclear how the exhale valve assembly can individually couple something a mask to an oral nasal unit since the exhale valve assembly must be coupled to a complimentary coupling structure in order to connect.  Thus, it is unclear what is meant but “individually”.
Regarding claim 5, “a full-face mask: on line 1 is previously claimed in claim 1.  Thus, it is unclear whether the same or a different full-face mask is being claimed.
Regarding claim 11, “wherein the harness assembly comprises one or more adjustable head straps” is unclear since the harness assembly is previously claimed as configured to form a seal with the oral nasal unit (see claim 1).  Thus, it is unclear how the straps are able to form a seal with the oral nasal unit.
  Claims 2-7, 9, 12-13, 15-18, 35, and 36 are rejected for their dependency on a rejected claim.
Claim Rejections - 35 USC § 103






This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11, 12, 15, 18, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (6,016,804) in view of Curran et al. (2015/0202473) in view of Reischel et al. (5,924,420).
Regarding claim 1, Gleason discloses a respirator (abstract, Fig. 1) comprising: an oral-nasal unit (24) comprising a peripheral seal (col. 3, lines 25-54) adapted, in use, to form a seal around the nose and mouth of a wearer's face and having an inlet aperture (Fig. 1 (42)) in fluid communication, in use, with a supply of breathable air, and an outlet aperture (44,103); a relatively rigid insert (Fig. 1-4 (26)) comprising: an exterior profile adapted to seat against a correspondingly shaped interior surface of the oral-nasal unit; an outlet conduit comprising a tube (Fig. 1,4 (44)) adapted to extend through the outlet aperture of the oral-nasal unit; and a 
Gleason teaches a connector but does not specifically disclose the outlet conduit comprises a bayonet connector adapted, in use, to cooperate with, and interchangeably and detachably connect to, a corresponding bayonet connector formed as part of an integral conduit of a full-face mask so when connected a seal is provided between the outlet conduit and the mask, the bayonet connector of the full-face mask engaging the exhale valve assembly.  However, Curran teaches the outlet conduit (20) comprises a bayonet connector (10) ([0060] last 3 lines) adapted, in use, to cooperate with, and interchangeably and detachably connect to, a corresponding connector (10) whereby, when so connected, a seal is provided between the conduit and the oral nasal unit ([0052] lines 1-10 disclose a sealed configuration). It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have provided the oral nasal mask of Gleason with a bayonet connector for providing the seal between the conduit and mask as taught by Curran to provide the advantage of enhanced cooling and comfort.
The modified Gleason substantially teaches the claimed invention except for the outlet conduit configured to interchangeably individually and detachably couple a full-face mask  and a harness assembly to the oral nasal unit. However, Reischel discloses the outlet conduit (42) configured to interchangeably individually and detachably couple a full face mask (12) and a harness assembly (36) to the oral nasal unit (40), wherein each of the full face mask (14) and harness assembly (36) are configured to form a seal with the oral nasal mask (col. 4lines 15-20, col. 3 lines 54-65) via a bayonet connector (as shown outlet 42 includes radial protrusions and opening 18 includes corresponding radial sots in the configuration of a bayonet connector) formed as part of an 
Regarding claim 2, Gleason discloses the inlet aperture of the oral-nasal unit (24) communicating with a supply of breathable air provided via a breathable air supply tube (22).
Regarding claims 3 and 35, the modified Gleason discloses (see fig.1 of Reichel) the inlet aperture (42) of the oral-nasal unit (40) communicates with an interior volume (inner space) of the full-face mask (12).  
Regarding claim 4, the modified Gleason discloses (see fig. 1-6 of Reischel) the full-face mask (12) comprises a secondary inlet (16) connectable, in use, to the supply of breathable air.
Regarding claim 7, Gleason discloses the oral nasal unit (24) comprising a unitary molding manufactured from a resiliently deformable material (col. 3,1ine 26- col. 4,1ine 53), the resiliently deformable material comprising silicone rubber (col. 3,1ine 62-col.4, line 9).
Regarding claim 9, Gleason discloses the oral-nasal unit (24) comprising one or more fixing points to which, in use, a retaining strap or harness is detachably affixable (48,150; col. 7,1ine 38-col. 8, line 8).
Regarding claim 11, Gleason discloses the harness assembly comprising a harness attachment (46,48,150,152).
Regarding  claim 12, Gleason discloses the harness attachment comprising an aperture (48, 80, 105) through which, in use, the outlet conduit is insertable, and a retainer cooperating 
Regarding claim 15, Gleason discloses the outlet aperture comprising a one-way valve (Fig. 8 (44); col. 5, lines 15-58).
Regarding claim 18, Gleason discloses a retainer connectable, in use, from inside the relatively rigid insert and extending through the exhale aperture of the oral-nasal unit to which, in use, a filter cartridge and/or air supply tube is detachably affixable (Fig. 10 (104); col. 6,1ine 32- col.7, 1ine 20); the retainer comprising a bayonet-type connector (Fig. 10 (104); col. 6, line 32-col.7, line 20).

Claims 5, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Curran and Reichel, as applied to claim 1 above, and further in view of Betz (2009/0272378).
Regarding claim 5, Gleason substantially teaches the claimed invention except for a full-face mask comprising a peripheral seal adapted, in use, to form an airtight seal between the full-face mask and a wearer's face and an oral-nasal unit, in combination, the combination providing a first seal, in use, between the wearer's face and the oral nasal unit and/or a second seal between the full-face mask and the wearer's face. However, Betz teaches in fig. 1 a sealed full-face mask (14,18,20) comprising a peripheral seal (perimeter seal) adapted, in use, to form an airtight seal between the full-face mask (14) and a wearer's face and an oral-nasal unit (19), in combination, the combination providing a first seal, in use, between the wearer's face and the oral nasal unit [0128] lines 1-10, [0029] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have provided the mask of Gleason 
Regarding claim 6, the modified Gleason discloses(se figs. 1-6 of Betz)  the peripheral seal (outer seal 14) of the full-face mask comprises a three-dimensional profile (as shown, the seal has a length, width, and height) optimized to fit a given sample of a given population of wearers (as shown, the seal is adapted to fit at least some portion of the human population), and comprising at least one resiliency deformable lip (22), which deforms, in use, to form a seal around the nose and mouth or face, respectively, of a wearer's head ([0128] lines 1-10, [0029] lines 1-10 of Betz).  
Regarding claim 13, the modified Gleason teaches (see fig. 1-6 of Betz) a transparent visor (32) being chemically and scratch resistant ([0035] lines 1-5).   
Regarding claim 17, the modified Gleason (see figs. 1-6 of Betz) teaches the orinasal mask (19) can function as a half mask (i.e. covering at least the nose) at least when the full-face mask (18) is attached thereto.  

Claims 16  and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Curran and Reichel, as applied to claim 1 above, and further in view of Eswarappa (WO 02/13946).
Regarding claim 16, Gleason substantially teaches the claimed invention except for the inlet aperture comprises a temporary shut-off valve adapted to selectively close the inlet aperture when there is no filter cartridge and/or air supply tube connected thereto.  However, Eswarappa discloses the use of a sealing valve (910; 1006; Fig. 9c; p. 26,1. 30-p. 27,1. 19) which blocks the entry of air into the platform when no filter cartridge is attached.  It would have been obvious to 
	Regarding claim 36, The modified Gleason teaches (see fig. 1 of Reichel)  the full-face mask  (12) comprises a secondary inlet (16) connectable, in use, to the supply of breathable air.  

Response to Arguments











Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 last 2 paragraphs that cited references do not teach the newly added limitations.  However, Examiner notes Reichel teaches the outlet conduit (42) configured to interchangeably individually and detachably couple a full face mask (12) and a harness assembly (36) to the oral nasal unit (40), wherein each of the full face mask (14) and harness assembly (36) are configured to form a seal with the oral nasal mask (col. 4lines 15-20, col. 3 lines 54-65) via a bayonet connector (as shown outlet 42 includes radial protrusions and opening 18 includes corresponding radial sots in the configuration of a bayonet connector).  Thus, Reichel teaches this limitation as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785